On June 2, 1894, an application by defendant for a rehearing was submitted, and on June 30 the following opinion was filed:
Per Curiam.
This is an application for a rehearing. The only question presented is as to the item of interest on the sum of $55,000, mentioned at the close of the opinion. Upon reconsideration we have concluded to allow defendant interest at 6 per cent, upon that item from and after the date of the decree below; the same to be credited in the next accounting as of the date of the decree here.